Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 3-6 that in order for Ding to have a circular ring shape the layer must then be made too think to comply with the claim features. The examiner respectfully disagrees with this position, though will complement the applicant on their insight. Paragraph [0013] of Ding states, “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.” [0075], “For example, wire electrodes can be in the form of pentagon, pentagram, rectangle, or even hexagon or octagon, etc. Understandably, in these embodiments, it is better to distribute wire electrodes in the similar form between layers. But it is still allowed to have difference in geometry size while with similar geometry form between layers. It is also allowed to have a slight difference in geometry form between layers.” As a polygon is taken to larger and larger number of sides it becomes indistinguishable from a circle, and even an octagon which is explicitly recited is not far from a circular shape. The applicant has taken this position and having viewed it through the lens of figure 10 concluded that to construct a polygon multiple layers of 2 wires would be rotated with respect to each other and then combined into a new single and thicker layer. The examiner does not concede that point as consistent with Ding’s teaching, but would rather direct the applicant to figures 8,9 and their corresponding descriptions. Figure 8 shows a triangular polygon layer where each layer is made of 3 wires stretched so their corners come close to touching ([0064] “…the wire electrodes of each layer can be stretched into a tight triangle, while the center of each triangle is located at the central axis of the ion guide.”). Figure 9 shows similarly with each layer being made of 4 wires ([0065] “Similar electrode geometry is shown in FIG. 9. In this example, each wire layer has four wire electrodes (e.g., 911,912,913,914 . . . ). These wire electrodes are stretched into a square shape (may contact with each other if they have four corners).”). So when one of ordinary skill in the art sees figures 8,9, and reads their descriptions in the context of paragraphs [0013] and [0075] where it is stated that higher order polynomials may be used for each layer, one would come to the natural conclusion that more wires are being used to construct the ring of each layer as opposed to multiple layers being used to make a ring. This configuration, unlike the one described by the applicants, would not result in changing the thickness or spacing between layers and thus would be compatible with those requirements of the claims. Ultimately applicant’s interpretation of Ding is overly narrow, and omits important elements that contradict their position. Accordingly it is a fair and reasonable interpretation of Ding that ring electrodes are disclosed.
Applicant argues on page 6-9 that Ding and Pringle are incompatible to combine to produce circular ring electrode. The examiner respectfully disagrees. Applicant bases their position on their overly narrow interpretation of Ding described above, where each layer in Ding has 2 wires and alternating layers have an alternating polarity. They argue that replacing this configuration with circular electrodes of Pringle would be “technically catastrophic”. They might be right if one were to attempt to construct an alternating quadrupolar field by using circular ring electrodes as they describe in their arguments. However such a characterization is not consistent with the grounds of the rejection. As noted Ding discloses ring electrodes of higher order polygons, including the explicitly recited octagon which approaches a circular shape in its own right. If one can go from a layer with 2 parallel wires to a layer of 8 wires constructed in the shape of an octagon as described by Ding, it isn’t exactly a stretch to continue on in that concept until the layer is circular in shape. Ding describes in paragraph [0064]-[0066] “As shown in FIG. 8, the wire electrodes of each layer can be stretched into a tight triangle, while the center of each triangle is located at the central axis of the ion guide. All wire electrodes in the next neighboring layer are rotated by 60 degrees around the axis relative to the direction of wire pattern of previous layer. Being similar to the quadrupole wire ion guide, in this embodiment all the even layers of wires are connected to a high-frequency power supply with one output phase by capacitors, while all the odd-layer wires are connected to the high-frequency power supply by capacitor to the opposite output phase… Similar electrode geometry is shown in FIG. 9. In this example, each wire layer has four wire electrodes (e.g., 911,912,913,914 . . . ). These wire electrodes are stretched into a square shape (may contact with each other if they have four corners). In the next layer of the wire square pattern (constitutes by wire electrodes 921,922,923,924) is rotated by 45 degrees around the guide axis relative to the direction of wire pattern of previous layer, and repeated periodically, thus forming an octapole trapping field ion guide device. Compared to quadrupole field, the hexapole and octapole fields are weaker for ion focusing in the central part of the ion guide, but stronger near the periphery region.” Ding’s description of an alternating RF polarity being applied to alternating layers is perfectly identical to the RF configuration of Pringle where each alternating circular ring electrode has alternating polarity. The fact that the RF configuration is identical should immediately rebut applicant’s position that Ding and Pringle are incompatible, let alone “technically catastrophic”. Like the argument above, applicant’s position on this also based on an overly narrow interpretation of Ding that excludes key facts. The examiner will note that in addition to the fact that the configurations are compatible and the art recognizes them as obviously interchangeable, the examiner has also noticed a further reason for why a skilled artisan would desire to make a combination. Ding states in paragraph [0066], “Compared to quadrupole field, the hexapole and octapole fields are weaker for ion focusing in the central part of the ion guide, but stronger near the periphery region.”  Thus exchanging polygonal rings of Ding for circular rings of Pringle would increase the focusing ability of the edge regions of the rings when desired. The examiner will note that this is not an attempt to change the basis of the previous rejection, but to advise the applicants that there are additional good reasons for why the references are well combined so as to advance prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-26,39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding US 20130187044 A1 in view of Kurulugama US 20120298853 A1 and Pringle US 20090072136 A1.

Regarding Claim(s) 21, Ding teaches: An ion transfer apparatus for transferring ions from a first pressure environment at a first pressure, which first pressure is lower than 10000 Pa, (Ding [0001], “This invention relates to an ion guide device, especially being capable of introducing ions from higher pressure (or low vacuum) environment into a low pressure environment for mass spectrometry analysis.”; [0060], “The background pressure of ion guide device is 20 torrs (2660 Pa).”)
along a path to an adjacent second pressure environment at a second pressure that is lower than the first pressure, the ion transfer apparatus including: (Ding [0001], “This invention relates to an ion guide device, especially being capable of introducing ions from higher pressure (or low vacuum) environment into a low pressure environment for mass spectrometry analysis.”)
an RF focusing device configured to focus ions towards the path, (Ding [0060], “Opposite RF levels were applied to neighboring wire layers… Referring to FIG. 5, the simulation results of the convergence of ion trajectories showed that for ion species within the mass-to-charge range between 100 and 40000 Thomson, most injected ions (>95%) can be guided into the aperture 51.” – The path is considered to be the axis from the start of the funnel to the end, since the ions are converged they are interpreted to be focused.)
the RF focusing device including a plurality of RF focusing electrodes, wherein each RF focusing electrode of the RF focusing device is configured to receive an RF voltage so as to produce an electric field that acts to focus ions towards the path, (Ding [0060], “Opposite RF levels were applied to neighboring wire layers… In a specific simulation, the high-frequency voltage applied on each wire group is .+-.150V (0-peak) sine wave with 1 MHz frequency… Referring to FIG. 5, the simulation results of the convergence of ion trajectories showed that for ion species within the mass-to-charge range between 100 and 40000 Thomson, most injected ions (>95%) can be guided into the aperture 51.” – The path is considered to be the axis from the start of the funnel to the end, since the ions are converged they are interpreted to be focused. – Each of the layers of wires may be considered an RF focusing electrode, and the RF focusing device may be considered a selection of some or all of the layers. [Abstract], “A power supply provides voltage to each layer of wire electrodes, creates an electric field which focuses the ions towards the guiding axis.”)
 (Ding fig. 5 – As can be seen there are several layers of wires, each layer containing a horizontal pair and vertical pair of wires. These 4 wires in each layer create square in each layer around the path. This square is interpreted to be a shape that extends in a circumference around the path. This is consistent with applicant’s specification [0036] which defines ‘circumferentially’ as including a circle, oval, square, or any other curved/multi-sided shape.)
wherein each RF focusing electrode of the RF focusing device has a thickness in the direction of the path (Ding [0060] – wire diameter is disclosed as 0.2 mm which is the thickness in the direction of the path as well.)
and a thickness in a direction radial to the path (Ding [0060] – wire diameter is disclosed as 0.2 mm which is the thickness in the direction radial to the path as well.)
that is less than a distance separating the RF focusing electrode from an adjacent RF focusing electrode of the RF focusing device. (Ding [0060], “…the axial spacing between two layers of wire electrodes is 1 mm”. The 1 spacing between the layers is the spacing between adjacent RF focusing electrodes and is greater than the 0.2mm of the thicknesses.)
	Ding does not adequately teach: wherein the first pressure environment is a first pressure controlled chamber, wherein the second pressure environment is a second pressure controlled chamber, the first pressure controlled chamber and the second pressure controlled chamber, (Though this would follow from an ordinary understanding of Ding, Ding does not specifically recite that the first and second pressure environments are in pressure controlled chambers.)
wherein each pressure controlled chamber includes an ion inlet opening for receiving ions on the path and an ion outlet opening for outputting the ions on the path, wherein the ion outlet opening of the first pressure controlled chamber is in flow communication with the ion inlet opening (This as well would likely be understood but is once again not necessarily the case.)
wherein the first and second pressure controlled chambers each include RF focusing electrodes of the RF focusing device;
wherein the RF focusing device and electrodes have a circular ring shape,
	Kurulugama teaches: wherein the first pressure environment is a first pressure controlled chamber, wherein the second pressure environment is a second pressure controlled chamber, the first pressure controlled chamber and the second pressure controlled chamber, (Kurulugama [0046], fig. 5 – Figure 5 and the associated text show two chambers. “Pressure in the higher pressure ion guide 10 was held at 9 Torr. Pressure in the lower pressure guide 10 was held at about 1.0 Torr.”)
wherein each pressure controlled chamber includes an ion inlet opening for receiving ions on the path and an ion outlet opening for outputting the ions on the path, (Kurulugama [0046], fig. 5 – Figure 5 and the associated text show an inlet 20 and outlet 48 for the first chamber/guide. The outlet 48 of the first chamber/guide coincides as the inlet for the second chamber that has an outlet depicted as the arrow pointed at component 50.)
wherein the ion outlet opening of the first pressure controlled chamber is in flow communication with the ion inlet opening of the second pressure controlled chamber; and (Kurulugama [0039],[0040][0046], fig. 5 – The axis and arrow in figure 5 and associated text reasonably conveys to one of ordinary skill in the art that ions travel the path between the two chambers/guides and thus the two are in flow communication. – “DC fields direct ions through on guide 10 along on guide axis 16 into downstream components including, e.g., downstream ion guides and a downstream mass spectrometer.”; “…a first ion guide 10 is coupled to a second ion guide 10 positioned downstream from the first ion guide…”)
 (Kurulugama [0046], fig. 5 – Figure 5 shows electrodes in both chambers and paragraph [0046] describes the electrodes having RF potentials applied, “At higher pressures, RF potential and frequency are linearly increased. RF potential for the lower pressure ion guide…”)
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
Kurulugama generally discloses an ion transfer device that has multiple pressure controlled chambers each comprising an ion guide and funnel. Ding discloses an exemplary way of constructing an ion guide and funnel. It would have been obvious to one of ordinary skill in art to utilize the funnel of Ding in a tandem (dual chamber and dual funnel) configuration as taught in Kurulugama for the benefit of further reducing pressure by having a first funnel focus ions from a higher pressure environment into a second funnel of a lower pressure environment. (Kurulugama [0046], “…injection device 100 is configured in a tandem ion funnel configuration with a first higher pressure ion funnel 10 and a second lower pressure ion funnel 10 both operated in transmission mode.”)
Further, since higher pressures require higher frequency and amplitude for RF focusing and thus more power, by using the tandem configuration one is able to reduce power consumption by having the second device operate at a lower pressure. (Kurulugama [0046], “…higher frequency and amplitude are required for operation at higher pressures.”)
Still further, utilizing the construction of the ion guide/funnel of Ding in the apparatus of Kurulugama is further beneficial for reducing power consumption due to the large reduction in capacitance provided by the thin wire design of Ding. (Ding [0052], “Relative thin wire electrodes also help to reduce the power consumption for RF driving especially when high amplitude and frequency RF voltage is applied, which strongly focuses the ion beam through the ion guide device towards its central guiding axis.”; [0048] “parasite capacitance”)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable and thus obvious variants. (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 22, Ding teaches: wherein for each RF focusing electrode of the RF focusing device, the thickness of the RF focusing electrode in the direction of the path and the thickness of the RF focusing electrode in the direction radial to the path is less than half of the distance separating the RF focusing electrode from an adjacent RF focusing electrode of the RF focusing device. (Ding [0060] – The wire diameter in each layer is of 0.2 mm is less than half of the spacing of 1.0 mm.)
Ding does not adequately teach: wherein the RF focusing device and electrodes have a circular ring shape,
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable and thus obvious variants. (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 23, Ding teaches: wherein for each RF focusing electrode of the RF focusing device, the RF focusing electrode is separated from the adjacent RF focusing electrode of the RF focusing device  (Ding [0060] – The spacing between the layers of 1.0 mm is 5 times the wire diameter in each layer is of 0.2 mm.)
Ding does not adequately teach: wherein the RF focusing device and electrodes have a circular ring shape,
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable and thus obvious variants. (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 24, Ding teaches: wherein for each RF focusing electrode of the RF focusing device, the thickness of the RF focusing electrode in the direction radial to the path is between 0.5 and 1.5 times the thickness of the RF focusing electrode in the direction of the path. (Ding [0060] – The wire diameter of 0.2mm is the thickness both radial and in the direction of the path providing a ratio of 1.0, which is of course between 0.5 and 1.5.)
Ding does not adequately teach: wherein the RF focusing device and electrodes have a circular ring shape,
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable and thus obvious variants. (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 25, Ding teaches: wherein, for each RF focusing electrode of the RF focusing device, the internal width of an aperture of the RF focusing electrode at its maximum extent is between 1.5 and 10 times a distance separating the RF focusing electrode from the adjacent RF focusing electrode of the RF focusing device. (Ding [0060] – Ding in the example given for the simulation discloses that the wires are 5.25mm from the axis at the largest aperture and 1.25mm and decreases from the largest to the smallest gradually. Since these wires form squares in the example the width of these apertures at their maximum extent is the corner to corner and is 14.85mm and 3.53mm respectfully. The smallest aperture lies in applicant’s claimed range at 3.53X, but the largest disclosed aperture of Ding is too large. Since the apertures decrease gradually and 10 layers are shown, a plurality of layers will lie within the range claimed by the applicant, and are interpreted to be the layers of the RF focusing device. Layers outside the claimed range are interpreted as being part of the disclosed ion guides and not part of the RF focusing device. Thus by this judicial selection each layer/electrode lies within the claimed range. Note: ‘the internal width’ is interpreted as an inherent property of the aperture and thus has proper antecedent basis.)
Ding does not adequately teach: wherein the RF focusing device and electrodes have a circular ring shape,
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 26, Ding teaches: wherein, for each RF focusing electrode of the RF focusing device, an aperture of the RF focusing electrode has an internal width that is dependent on a position of the RF focusing electrode along the path such that the internal widths of the RF focusing electrodes reduce progressively with position along at least a portion of the path. (Ding [0060], “The distance between wire and guiding axis at the entrance layer is 5.25 mm and gradually reduced to 1.25 mm at the exit layer.” – Figures 4,5 show this as well.)
Ding does not adequately teach: wherein the RF focusing device and electrodes have a circular ring shape,
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable and thus obvious variants. (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Regarding Claim(s) 39, Ding teaches: A mass spectrometer including:
an ion source at an ion source pressure; a mass analyser at a mass analyser pressure; (Ding [0080], “multiple ion sources and multiple ion analyzers”; [0002], “In the field of mass spectrometry in order to introduce ions from ion source into mass analyzer… a high-frequency (or RF) guiding device is normally used.” – The ion guide of Ding transfers ions from an ion source which is at one pressure to an analyzer at a lower pressure. [0001], “This invention relates to an ion guide device, especially being capable of introducing ions from higher pressure (or low vacuum) environment into a low pressure environment for mass spectrometry analysis.” – Thus the higher pressure is interpreted to be the ion source pressure and the lower pressure as the mass analyser pressure.)
an ion transfer apparatus for transferring ions from a first pressure environment at a first pressure, which first pressure is lower than 10000 Pa, (Ding [0001], “This invention relates to an ion guide device, especially being capable of introducing ions from higher pressure (or low vacuum) environment into a low pressure environment for mass spectrometry analysis.”; [0060], “The background pressure of ion guide device is 20 torrs (2660 Pa).”)
along a path to an adjacent second pressure environment at a second pressure that is lower than the first pressure, the ion transfer apparatus including: (Ding [0001], “This invention relates to an ion guide device, especially being capable of introducing ions from higher pressure (or low vacuum) environment into a low pressure environment for mass spectrometry analysis.”)
an RF focusing device configured to focus ions towards the path, the RF focusing device including a plurality of RF focusing electrodes, wherein each RF focusing electrode of the RF focusing device is configured to receive an RF voltage so as to produce an electric field that acts to focus ions towards the path, wherein each RF focusing electrode of the RF focusing device has a shape that extends circumferentially around the path; (Ding [0060], “Opposite RF levels were applied to neighboring wire layers… In a specific simulation, the high-frequency voltage applied on each wire group is .+-.150V (0-peak) sine wave with 1 MHz frequency… Referring to FIG. 5, the simulation results of the convergence of ion trajectories showed that for ion species within the mass-to-charge range between 100 and 40000 Thomson, most injected ions (>95%) can be guided into the aperture 51.” – The path is considered to be the axis from the start of the funnel to the end, since the ions are converged they are interpreted to be focused. – Each of the layers of wires may be considered an RF focusing electrode, and the RF focusing device may be considered a selection of some or all of the layers. [Abstract], “A power supply provides voltage to each layer of wire electrodes, creates an electric field which focuses the ions towards the guiding axis.”)
wherein each RF focusing electrode of the RF focusing device has a thickness in the direction of the path (Ding [0060] – wire diameter is disclosed as 0.2 mm which is the thickness in the direction of the path as well.)
and a thickness in a direction radial to the path (Ding [0060] – wire diameter is disclosed as 0.2 mm which is the thickness in the direction radial to the path as well.)
that is less than a distance separating the RF focusing electrode from an adjacent RF focusing electrode of the RF focusing device. (Ding [0060], “…the axial spacing between two layers of wire electrodes is 1 mm”. The 1 spacing between the layers is the spacing between adjacent RF focusing electrodes and is greater than the 0.2mm of the thicknesses.)
Ding does not adequately teach: wherein the first pressure environment is a first pressure controlled chamber, wherein the second pressure environment is a second pressure controlled chamber, the first pressure controlled chamber and the second pressure controlled chamber, (Though this would follow from an ordinary understanding of Ding, Ding does not specifically recite that the first and second pressure environments are in pressure controlled chambers.)
wherein each pressure controlled chamber includes an ion inlet opening for receiving ions on the path and an ion outlet opening for outputting the ions on the path, wherein the ion outlet opening of the first pressure controlled chamber is in flow communication with the ion inlet opening of the second pressure controlled chamber; and (This as well would likely be understood but is once again not necessarily the case.)

wherein the RF focusing device and electrodes have a circular ring shape
	Kurulugama teaches: wherein the first pressure environment is a first pressure controlled chamber, wherein the second pressure environment is a second pressure controlled chamber, the first pressure controlled chamber and the second pressure controlled chamber, (Kurulugama [0046], fig. 5 – Figure 5 and the associated text show two chambers. “Pressure in the higher pressure ion guide 10 was held at 9 Torr. Pressure in the lower pressure guide 10 was held at about 1.0 Torr.”)
wherein each pressure controlled chamber includes an ion inlet opening for receiving ions on the path and an ion outlet opening for outputting the ions on the path, (Kurulugama [0046], fig. 5 – Figure 5 and the associated text show an inlet 20 and outlet 48 for the first chamber/guide. The outlet 48 of the first chamber/guide coincides as the inlet for the second chamber that has an outlet depicted as the arrow pointed at component 50.)
wherein the ion outlet opening of the first pressure controlled chamber is in flow communication with the ion inlet opening of the second pressure controlled chamber; and (Kurulugama [0039],[0040][0046], fig. 5 – The axis and arrow in figure 5 and associated text reasonably conveys to one of ordinary skill in the art that ions travel the path between the two chambers/guides and thus the two are in flow communication. – “DC fields direct ions through on guide 10 along on guide axis 16 into downstream components including, e.g., downstream ion guides and a downstream mass spectrometer.”; “…a first ion guide 10 is coupled to a second ion guide 10 positioned downstream from the first ion guide…”)
wherein the first and second pressure controlled chambers each include RF focusing electrodes of the RF focusing device; (Kurulugama [0046], fig. 5 – Figure 5 shows electrodes in both chambers and paragraph [0046] describes the electrodes having RF potentials applied, “At higher pressures, RF potential and frequency are linearly increased. RF potential for the lower pressure ion guide…”)
Pringle teaches: wherein the RF focusing device and electrodes have a circular ring shape, (Pringle [0070], fig. 1/ element 2 – Figure 1 shows a series of ring electrodes 2.)
Kurulugama generally discloses an ion transfer device that has multiple pressure controlled chambers each comprising an ion guide and funnel. Ding discloses an exemplary way of constructing an ion guide and funnel. It would have been obvious to one of ordinary skill in art to utilize the funnel of Ding in a tandem (dual chamber and dual funnel) configuration as taught in Kurulugama for the benefit of further reducing pressure by having a first funnel focus ions from a higher pressure environment into a second funnel of a lower pressure environment. (Kurulugama [0046], “…injection device 100 is configured in a tandem ion funnel configuration with a first higher pressure ion funnel 10 and a second lower pressure ion funnel 10 both operated in transmission mode.”)
Further, since higher pressures require higher frequency and amplitude for RF focusing and thus more power, by using the tandem configuration one is able to reduce power consumption by having the second device operate at a lower pressure. (Kurulugama [0046], “…higher frequency and amplitude are required for operation at higher pressures.”)
Still further, utilizing the construction of the ion guide/funnel of Ding in the apparatus of Kurulugama is further beneficial for reducing power consumption due to the large reduction in capacitance provided by the thin wire design of Ding. (Ding [0052], “Relative thin wire electrodes also help to reduce the power consumption for RF driving especially when high amplitude and frequency RF voltage is applied, which strongly focuses the ion beam through the ion guide device towards its central guiding axis.”; [0048] “parasite capacitance”)
It would have been obvious to one of ordinary skill in the art to modify the electrodes of Ding to be rings as in Pringle as both Pringle and Ding disclose the shape of the electrode as interchangeable (Pringle [0149], “According to an embodiment the mass analyser 2 may comprise ring electrodes having a rectangular, square or elliptical apertures.”) (Ding [0013], “In some embodiments, the shape of each layer can be formed with wire electrodes with different geometry such as triangle, pentagon and other polygons.”) Accordingly, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Further, Pringle discloses it as advantageous to use rings for the sake of optimizing the potential for the confinement field thus ensuring ions are radially confined. (Pringle [0070], “The relative amplitude of the pseudo-potential minima and maxima is preferably dependent upon the ratio of the size of the aperture of the ring electrodes to the axial spacing between adjacent ring electrodes. This ratio is preferably optimised to ensure that axial pseudo-potential corrugations having a relatively large amplitude, height or depth are created whilst also ensuring that ions are radially confined.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.